 

LAW OFFICE OF SANDERS L. DENIS

80-05 Roosevelt AVENUE
Jackson Heights, NY « 11372

Phone: (718) 766-9007 USDC SDNY

sandersesq1@gmail.com DOCUMENT
4 @e ELECTRONICALLY FILED

DOCH:
DATE FILED: \- 30-2.9

January 27, 2020

Hon. Andrew L. Carter Jr.
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

In Re: EFRAIN GRANADOS-CORONA Docket No.: $3 16-CR 324 (ALC)
Dear Hon. Carter:

I am requesting and adjournment of Mr. Efrain Granados-Corona sentencing to April 17, 2020 or
any other day after April 17 that is good for the Court. Mr. Granados-Corona is now scheduled to
be sentence on February 7, 2020. It appears my office needs more time in order to complete a
pre-sentence memorandum on behalf of my client. My office has been trying to attain letters and
other documentation from Mexico for the pre-sentence memorandum.

I have spoken to my client and he respectfully requests the adjournment in order to acquire more
documents. In addition, I have spoken to the AUSA Elinor L. Tarlow via email and she does not
object to this adjournment.

Ne ye von oy ane A. Decseneh o%

Respectfully,

AQ UME No WW. 20 oy WAS 6
< Cy oe OvcXdeced. TY)
FEN s L. Denis, Esq. / (La

4-30-20

 
